Cite as 2013 Ark. App. 578



Susan Williams          ARKANSAS COURT OF APPEALS
2019.01.03
                                             DIVISION IV
14:39:55 -06'00'                             No. CV-13-329


                                                       Opinion Delivered: October 9, 2013

          LINDA DART                            APPEAL FROM ARKANSAS
                                      APPELLANT WORKERS’ COMPENSATION
                                                COMMISSION
          V.                                    [NO. F613791]

          SECOND INJURY FUND,
          ST. EDWARD MERCY
          FOUNDATION,
          MERCY HEALTH CENTER, and
          DEATH & PERMANENT TOTAL
          DISABILITY TRUST FUND
                              APPELLEES AFFIRMED


                                      RHONDA K.WOOD, Judge

               Linda Dart appeals from a Workers’ Compensation Commission’s decision that

        awarded her a 40 percent wage-loss disability. Dart argues that she is, instead, totally and

        permanently disabled. However, the Commission’s decision was supported by substantial

        evidence, and we affirm.

               Dart is 61 years old and has an associate’s degree in nursing. Dart’s most recent

        position was team leader in the labor and delivery hospital section. Dart suffered a

        compensable back injury in 2006, and the Commission awarded surgery and treatment.

        That surgery included a lumbar fusion. Dart continues to undergo steroid injections every

        three months because of nerve damage caused by the surgery.
                                Cite as 2013 Ark. App. 578


       Dart testified that, as a result of the injury and surgery, she can only sit for 15–20

minutes, that she is unable to work, and that her mobility has been vastly diminished. Dart

also admitted that she receives social-security-disability and long-term-disability benefits.

No functional capacity evaluation was presented at the hearing, and the only other

evidence that supports Dart’s contention that she cannot work was not admitted into

evidence before the Commission. Further, the Commission found that Dart’s testimony

contradicted her earlier deposition testimony and, accordingly, gave little weight to her

statements about being unable to work.

       Dart essentially argues that we should ignore the Commission’s evidentiary weight

and credibility determinations. But here, the Commission exercised its duty to make

determinations of credibility, to weigh the evidence, and to resolve conflicts in medical

testimony and evidence. Martin Charcoal, Inc. v. Britt, 102 Ark. App. 252, 284 S.W.3d 91

(2008). Because the sole issue before us concerns the sufficiency of the evidence to support

the Commission’s findings, and because the Commission’s opinion adequately explains the

decision, we affirm by memorandum opinion. In re Memorandum Opinions, 16 Ark. App.
301, 700 S.W.2d 63 (1985); Ark. Methodist Med. Ctr. v. Blansett, 2013 Ark. App. 480.

       Affirmed.

       GRUBER and HIXSON, JJ., agree.

       Walker, Shock & Harp, PLLC, by: Eddie H. Walker, Jr., for appellant.

       David L. Pake, for appellees.




                                             2